Exhibit 10-z

EMPLOYMENT AGREEMENT

               AGREEMENT by and between Bausch & Lomb Incorporated, a New York
corporation (the "Company") and Ronald L. Zarrella (the "Executive") dated as of
the 9th day of November, 2001.

               WHEREAS, the Company has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the dedicated service of the Executive. Therefore, in order to accomplish
these objectives, the Company has entered into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

               1.      Effective Date. The "Effective Date" shall be November 9,
2001.

               2.      Employment Period.

                       (a) Term of Agreement. The Company hereby agrees to
employ the Executive, and the Executive hereby agrees to enter into the employ
of the Company, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on December 31, 2006 (the
"Employment Period"). The period of employment commencing on the Effective Date
and continuing through December 31, 2001 shall be referred to as the "Initial
Employment Period". The period of employment commencing on January 1, 2002 and
continuing through December 31, 2006 shall be referred to as the "Five Year
Employment Period" and each calendar year within the Five Year Employment Period
shall be referred to as an "Employment Year".

                       (b) Renewal Terms. Commencing January 1, 2007, this
Agreement shall be renewed automatically for successive one year terms unless
the Company gives at least nine months prior written notice of non-renewal. Each
such one year renewal term shall then be deemed to be the Employment Period.

               3.      Terms of Employment. (a) Position and Duties. (i) During
the Employment Period, the Executive shall serve as Chairman of the Board and
Chief Executive Officer of the Company, reporting directly to the Company's
Board of Directors (the "Board"), with such authority, duties and
responsibilities as are commensurate with such positions. During the Employment
Period, the Executive shall serve on the Company's Board and be Chairman of the
Executive Committee of the Board.

                         (ii)  During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote his full working time and attention to the business
and affairs of the Company as necessary to discharge the responsibilities
assigned to the Executive hereunder, and to use the Executive's best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to serve
on corporate, civic or charitable boards or committees, so long as such
activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement.

                       (b) Compensation. (i) Base Salary. During the first two
Employment Years, the Executive shall receive an annual base salary of $1.1
million (the "Annual Base Salary"). During the Initial Employment Period,
Executive shall receive a prorated amount of the Annual Base Salary commencing
on or before December 1, 2001. Commencing with the third Employment Year, the
Annual Base Salary shall be increased annually subject to review by the Board.

                       (ii)  Annual Bonus. During the Employment Period
subsequent to the Initial Employment Period, the Executive shall be eligible to
receive an annual cash incentive bonus (the "Annual Bonus") in accordance with
the terms of the Company's Annual Bonus Incentive Plan which shall include a
target bonus for Executive equal to 100% of Annual Base Salary with a payout
ranging from 0% to 150% depending on performance against Company objectives set
by the Committee on Management of the Company's Board of Directors and will be
paid at the customary time of annual bonus payments to Company executives. For
the first Employment Year, the Annual Bonus payable to Executive will be at
least equal to the target bonus of 100% of Annual Base Salary.

                       (iii)  Stock Option Grants.

                             (A) On the Effective Date, the Company shall grant
the Executive options to acquire 500,000 shares of the Company's common stock
(the "First Option") pursuant to the terms of the Company's Stock Incentive Plan
("Stock Plan"). The First Option will have an exercise price per share of
Company common stock equal to the fair market value of the common stock subject
thereto on the Effective Date as determined pursuant to the Plan, a term of ten
years and shall be fully vested as of the date of grant.

                             (B) On January 1, 2002, the Company shall, pursuant
to the Stock Plan, grant the Executive options to acquire 500,000 shares of the
Company's common stock (the "Second Option") with an exercise price per share of
Company common stock equal to the fair market value of the common stock subject
thereto on the date of grant as determined pursuant to the Stock Plan and a term
of ten years. Except as otherwise provided herein, the Second Option shall vest
and become exercisable in one-third equal annual installments on each of the
first, second, and third anniversaries of the date of grant subject to the
Executive's continued full time active employment with the Company.

                       (iv)  Long Term Incentive Plan. The Company shall provide
Executive participation in a performance-based long term incentive plan for the
one, two and three year award cycles 2002, 2002 and 2003 and 2002, 2003 and
2004, each of which shall have a target award for Executive of $1,000,000 for
each award cycle. For each three year award cycle thereafter commencing with the
year 2003, the Company will provide Executive participation in a long term
incentive plan which has a target award for Executive of at least $1,000,000 for
each such three year award cycle. All awards shall be paid in Company restricted
stock at the time awards are customarily paid under the Company's long term
incentive plan. Payouts under the long term incentive plan are dependent on
performance against objectives set by the Committee on Management of the Board
following good faith discussions with the Executive.

                       (v)  Supplemental Restricted Stock Grant. At its January
2002 meeting, the Committee on Management will consider making a supplemental
restricted stock grant to the Executive under the Stock Plan ("Supplemental
Restricted Stock Grant"). Such grant will vest in one-third equal installments
on the first, second and third anniversaries of the date of grant subject to the
Executive's continued full time active employment with the Company. Payment of
the restricted stock subject to the Supplemental Restricted Stock Grant shall be
deferred in accordance with Company's deferred compensation plan until thirty
days after Executive's full time active employment with the Company ceases.

                       (vi)  Retirement Benefits.

                             (A)  On the Effective Date the Executive shall be a
Participant in the Company's Bausch & Lomb Supplemental Retirement Income Plan
II ("SERP II") with a vested Limited Benefit equal to 26% of Final Average
Compensation (including in the calculation of Final Average Compensation his
1999, 2000 and 2001 compensation with his Prior Employer) which Limited Benefit
shall be payable to the Executive pursuant to the terms of SERP II. Thereafter,
the vesting schedule for the Executive under Section 5 of SERP II shall be
amended as follows:


Age

Percentage of Final
Average Compensation

53

30%

54

34%

55

40%

56

44%

57

48%

58

52%

59

56%

60

60%

                             (B)  The annual pre-tax benefit payable to the
Executive under SERP II shall be reduced by the sum of (x) the reductions
provided for in Subsections 5(a)(ii) and 5(b)(ii) of SERP II; (y) the
Executive's Limited Benefit under SERP II which was vested prior to the
Effective Date; and (z) all amounts payable to the Executive under any other
employer's qualified or non-qualified retirement plan(s) to the extent such
amounts were funded by Prior Employer contributions.

                             (C)  Defined terms in this subsection of the
Employment Agreement shall have the meanings set forth in SERP II unless
otherwise defined herein.

                             (D)  The Company agrees to consider in good faith a
means of secured funding of Executive's retirement benefits.

                       (vii)  Other Employee Benefit Plans. During the
Employment Period, except as otherwise expressly provided herein, the Executive
shall be entitled to participate in all employee benefit, welfare, bonus and
other plans, practices, policies and programs applicable to senior executives of
the Company.

                       (viii)  Other Benefits. During the Employment Period, the
Executive shall be entitled to fringe benefits and perquisites pursuant to
applicable Company policies and practices, which shall be no less favorable than
the fringe benefits and perquisites provided to other senior executives of the
Company. Such benefits and perquisites shall include but not be limited to life
insurance, financial planning, use of company airplanes, relocation, country
club membership fees and dues, vacation, and security.

                       (ix)  Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the Company's policies.

               4.      Forfeited Benefits. As a result of the Executive's
acceptance of employment with the Company pursuant to this Agreement, the
Executive will forfeit up to $5 million in annual bonus incentive compensation,
long-term incentive payouts, unvested Prior Employer pension plan contributions
and stock option value pursuant to certain plans and arrangements between the
Executive and Executive's employer prior to the Effective Date ("Prior
Employer") (such benefits referred to in the aggregate as the "Forfeited
Benefits"). The Company agrees to compensate the Executive for Forfeited
Benefits by providing the Executive with cash and restricted stock of the
Company in an aggregate amount up to $5 million as follows:

                       (i)  $2.5 million cash payable on January 2, 2002; and

                       (ii)  On January 2, 2002, $2.5 million (determined by
reference to the closing price of the Company's common stock on the Effective
Date) in restricted stock granted to Executive under the Stock Plan
("Replacement Restricted Stock Grant"); provided, however, that the amount of
cash and stock provided to the Executive under this subsection (ii) shall be
reduced by the difference between the fair market value of the common stock of
Prior Employer on the Effective Date which is subject to vested stock options
held by the Executive on the Effective Date and the exercise price of all such
vested stock options. Such reduction shall not apply to the extent Prior
Employer causes the Executive to forfeit such vested options. Payment of the
restricted stock shall be deferred in accordance with Company's deferred
compensation plan until thirty days after Executive's full time active
employment with the Company ceases.

                       (iii)  The amount of reduction, if any, provided for in
Subsections 4(i) and (ii) above shall be calculated on the date on or after the
Effective Date on which such options are first exercisable by the Executive, but
in no event later than December 31, 2001. The reduction, if any, shall be
applied equally to both the cash and restricted stock components.

                       (iv)  The Replacement Restricted Stock Grant shall vest
on the fifth anniversary of the Effective Date subject to the Executive's
continued employment with the Company.

               5.      Termination of Employment. (a) Death or Disability. The
Executive's employment shall terminate automatically upon the Executive's death
during the Employment Period. If the Company determines in good faith that a
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Executive
written notice in accordance with Section 13(b) of this Agreement of its
intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the "Disability Effective
Date"), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive's duties. For
purposes of this Agreement, "Disability" shall mean the absence of the Executive
from the Executive's duties with the Company on a full-time basis for six months
as a result of incapacity due to mental or physical illness as determined in
good faith by the Board.

                       (b)  Cause. The Company may terminate the Executive's
employment during the Employment Period with or without Cause. For purposes of
this Agreement, "Cause" shall mean:

                       (i)  the continued failure of the Executive to perform
substantially the Executive's duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), within
thirty days after a written demand for substantial performance is delivered to
the Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive's duties, or

                       (ii)  the engaging by the Executive in illegal conduct or
willful misconduct, in each case which is materially and demonstrably injurious
to the Company.

                       (c)  Good Reason. The Executive's employment may be
terminated by the Executive for Good Reason. For purposes of this Agreement,
"Good Reason" shall mean in the absence of the written consent of the Executive:

                       (i)  the assignment to the Executive of any duties
materially inconsistent with the Executive's position (including titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a) of this Agreement, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

                       (ii)  any material breach of this Agreement by the
Company, including any failure by the Company to comply with any of the
provisions of Sections 3(b) or 4 of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; or

                       (iii)  the Company's requiring the Executive to be based
at any office or location more than 50 miles from the Company's current
headquarters or such other location mutually agreed to by the Company and the
Executive.

The Executive's ability to assert Good Reason shall not be affected by his
physical or mental incapacity.

                       (d)  Notice of Termination. Any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
13(b) of this Agreement. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive's or the Company's rights
hereunder.

                       (e)  Date of Termination. "Date of Termination" means (i)
if the Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive's employment is terminated by the Company other than
for Cause or Disability, the date on which the Company notifies the Executive of
such termination, (iii) if the Executive's employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be or (iv) the date on which the Employment
Period, including any renewal period, expires.

               6.      Obligations of the Company upon Termination. (a) Good
Reason; Other Than for Cause, Death or Disability. If, during the Employment
Period, the Company shall terminate the Executive's employment other than for
Cause or as a result of the Executive's death or Disability or the Company's
failure to renew this Agreement or the Executive shall terminate employment for
Good Reason:

                       (i)  the Company shall pay to the Executive in a lump sum
in cash within 30 days after the Date of Termination the aggregate of the
following amounts:

                             A.  the sum of (1) the Executive's Annual Base
Salary through the Date of Termination and (2) the product of (x) the highest
Annual Bonus paid or payable to the Executive with respect to any calendar year
ended during the Employment Period, including any deferred amounts and with any
Annual Bonus for a partial calendar year annualized (or, in the event that the
Executive has not yet been paid such an Annual Bonus, the Executive's target
bonus for the year in which the Date of Termination occurs) (the "Highest Annual
Bonus") and (y) a fraction, the numerator of which is the number of days in the
calendar year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365, in each case to the extent not
previously paid (the sum of the amounts described in clauses (1) and (2), shall
be hereinafter referred to as the "Accrued Obligations"); and

                             B.  the amount equal to the product of (1) the
number of months and portions thereof from the Date of Termination until the
expiration of the Employment Period, divided by twelve and (2) the sum of (x)
the Executive's Annual Base Salary and (y) the Highest Annual Bonus; and

                       (ii)  Executive shall vest immediately in the SERP II
benefit that Executive would have received at the end of the Employment Period
pursuant to the schedule in Section 3(b)(vi) hereof but for the termination.

                       (iii)  the Second Option shall vest and become
exercisable immediately; and

                       (iv)  the Supplemental Restricted Stock Grant and the
Replacement Restricted Stock Grant (collectively the "Restricted Stock Grants")
shall fully vest immediately; and

                       (v)  for the remainder of the Employment Period, the
Company shall continue to provide medical benefits to the Executive and his
spouse and dependents on the same basis such benefits were provided to the
Executive immediately prior to the Date of Termination; and

                       (vi)  for the remainder of the Employment Period, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive all other amounts or benefits which the Executive is eligible
to receive prior to the Date of Termination pursuant to the terms of any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the "Other Benefits").

                       (b)  Death. If the Executive's employment is terminated
by reason of the Executive's death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than (i) for payment of Accrued
Obligations, (ii) the timely payment or provision of Other Benefits, (iii) the
Second Option shall vest and become exercisable immediately, and (iv) the
Restricted Stock Grants shall fully vest immediately. Accrued Obligations shall
be paid to the Executive's estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(b)
shall include death benefits as in effect on the date of the Executive's death
with respect to senior executives of the Company and their beneficiaries.

                       (c)  Disability. If the Executive's employment is
terminated by reason of the Executive's Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) the Second Option shall vest and become
exercisable immediately, and (iv) the Restricted Stock Grants shall fully vest
immediately. Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits as in effect at any time thereafter
generally with respect to senior executives of the Company.

                       (d)  Cause; Other than for Good Reason. If the
Executive's employment shall be terminated for Cause or the Executive terminates
his employment without Good Reason during the Employment Period, or upon
expiration of the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive (i) to the extent theretofore unpaid, any earned Annual Base
Salary through the Date of Termination and (ii) to the extent theretofore
unpaid, the Other Benefits.

                       (e)  Officer Separation Plan. The Executive agrees that,
in the event of any termination of this Agreement, the Executive will not
receive any payment or benefit under the Company's Officer Separation Plan or
any successor plan.

               7.      Change in Control. Executive and Company are
simultaneously entering into an agreement regarding change in control of the
Company.

               8.      Non-exclusivity of Rights. Except as specifically
provided, nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company and for which the Executive may qualify. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

               9.      Full Settlement. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement or any employee
benefit plan or arrangement of the Company, and such amounts shall not be
reduced whether or not the Executive obtains other employment.

               10.     Legal Expenses. If, with respect to any alleged failure
by Company to comply with any of the terms of this Agreement, Executive hires
legal counsel with respect to this Agreement or institutes any negotiations or
institutes or responds to legal action to assert or defend the validity of,
enforce his rights under, or recover damages for breach of this Agreement and
thereafter the Company is found in a judgment no longer subject to review or
appeal to have breached this Agreement in any material respect, then the Company
shall indemnify Executive for his actual expenses for attorney's fees and
disbursements. The Company shall reimburse Executive for his reasonable counsel
fees associated with negotiation of this Agreement.

               11.     Confidential Information; Noncompetition;
Nonsolicitation. (a) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive's
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.

                       (b)  The Executive agrees that, during the Employment
Period and for a period of three years following the Date of Termination (the
"Protected Period"), the Executive will not, without the written consent of the
Company, directly or indirectly, (x) compete with any business in which the
Company or any of its affiliates is engaged or actively developing (or was
engaging in or actively developing as of the Date of Termination), (y) solicit
any person who is a customer of a business conducted by the Company or any of
its affiliates (or was a customer as of the Date of Termination), or (z) induce
or attempt to persuade any employee of the Company or any of its affiliates to
terminate his or her employment relationship with the Company or any of its
affiliates (or hire any former employee of the Company or any of its affiliates
within 90 days of such employee's termination of employment). For purposes of
this Agreement, the phrase ""compete" shall include serving as an employee, an
officer, a consultant, a director, an owner, a partner or a five percent (5%) or
more shareholder of any such business or otherwise engaging in or assisting
another to engage in any such business.

                       (c)  In the event of a breach or threatened breach of
this Section 11, the Executive agrees that the Company shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach. The Executive acknowledges that damages would be
inadequate and insufficient. Any termination of the Executive's employment or of
this Agreement shall have no effect on the continuing operation of this Section
11.

               12.     Successors. (a) This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives and/or beneficiaries.

                       (b)  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors.

                       (c)  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. As used in this Agreement, the term "affiliates" and
"affiliated companies" shall include any company controlled by, controlling or
under common control with the Company.

               13.     Miscellaneous. (a) This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

                       (b)  All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive

:

Ronald L. Zarrella
One Bausch & Lomb Place
Rochester, New York 14604



If to the Company

:

One Bausch & Lomb Place
Rochester, New York 14604
Attention: General Counsel



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

                       (c)  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

                       (d)  The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

                       (e)  This Agreement constitutes the entire agreement
between the Company and the Executive and supersedes any other agreements or
understandings, whether written or oral, between the Executive and the Company
which relate to the subject matter hereof, except that, as of the date hereof,
the parties hereto shall enter into a Change of Control Agreement (the "Change
of Control Agreement"). In the event of a Change of Control, this Agreement
shall be superseded by the Change of Control Agreement, provided that (i) any
awards not yet made under Sections 3 or 4 of this Agreement shall be made and
(ii) any amounts payable or benefits provided to the Executive under the Change
of Control Agreement upon a termination of employment shall be adjusted so that,
with regard to each type of payment to be paid or benefit provided hereunder and
under the Change of Control Agreement, the Executive shall receive the greatest
amounts or benefits at the earliest time that such amounts or benefits would be
paid or provided under either this Agreement or the Change of Control Agreement
(had this Agreement still been in effect, and assuming, for this purpose, that
the definition of Good Reason in the Change of Control Agreement also includes
anything in the definition of Good Reason in this Agreement not otherwise
included in the definition under the Change of Control Agreement); provided that
in no event shall the Executive be entitled to a duplication of any amounts
payable or benefits provided under both agreements.

               IN WITNESS WHEREOF, the Executive has hereunto set the
Executive's hand and, pursuant to the authorization from its Board of Directors,
the Company has caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.

                                                 


               Ronald L. Zarrella



Bausch & Lomb Incorporated


By:                                              
               William Waltrip
Title: Chairman of the Board of Directors